NOT FOR PUBLICATION                         FILED
                           UNITED STATES COURT OF APPEALS                    AUG 4 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT



 CRISOFORO ANSELMO GARCIA-                            No.     14-73412
 FERIA,
                                                      Agency No. A205-005-133
             Petitioner,

    v.                                                MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,


             Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:           SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Crisoforo Anselmo Garcia-Feria, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for protection


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Blandino-Medina v. Holder, 712 F.3d 1338, 1348 (9th Cir. 2013), and we

review de novo due process claims, Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s denial of Garcia-Feria’s CAT

claim because he failed to establish it is more likely than not he would be tortured

if returned to Mexico. See Blandino-Medina, 712 F.3d at 1348 (affirming denial

of CAT relief where the petitioner “merely presented a series of worst-case

scenarios”); Alphonsus v. Holder, 705 F.3d 1031, 1049 (9th Cir. 2013) (despite

troubling country report, record did not compel the conclusion that petitioner

would more likely than not be tortured). We reject Garcia-Feria’s contentions that

the BIA mischaracterized or failed to consider relevant evidence, failed to provide

a reasoned explanation for how it weighed the evidence, or applied an incorrect

legal standard to his claim. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(petitioner must establish error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-73412